Citation Nr: 1714013	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for inner ear balance problems.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), previously claimed as panic disorder and depression with nervous disorder.

3.  Entitlement to service connection for vasomotor instability, facial flushing and hyperhidrosis.

4.  Entitlement to service connection for scars of the face and neck as secondary to mandibular prognathism and malocclusion (jaw operation with chronic pain).

5.  Entitlement to service connection for peripheral neuropathy.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound.

8.  Whether new and material evidence has been submitted to reopen the claim for service connection for aortic stenosis (heart disease), now claimed as coronary artery disease and left ventricular hypertrophy

9.  Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to July 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is now with the RO in Winston-Salem, North Carolina.
 
This issue was previously before the Board in April 2014 and October 2015; the Board remanded the claim for further development.

In July 2015, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board Hearing.  A copy of the transcript has been associated with the claims file.  The VLJ who presided over the hearing is no longer with the Board, and VA notified the Veteran in February 2017 that he could have another BVA hearing if he so wished.  In a communication received by VA in March 2017, the Veteran specifically declined a new hearing and withdrew the service connection claim for an inner ear disorder.  

The issues of entitlement to service connection for posttraumatic stress disorder; vasomotor instability, facial flushing and hyperhydrosis; scars of the face and neck; peripheral neuropathy; sleep apnea; entitlement to special monthly compensation; and whether new and material evidence has been submitted to reopen claims for service connection for coronary artery disease/ventricular hypertrophy, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDING OF FACT

On March 3, 2017, after the case was returned to the Board's custody, but prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressly requesting a withdrawal of the issue of entitlement to service connection for inner ear balance problems.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to inner ear balance problems have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement (NOD) and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996). 

A May 2009 rating decision denied service connection for inner ear balance problems.  The Veteran submitted a NOD in July 2009 and perfected his appeal in a December 2009 Substantive Appeal.  The Board remanded the claim in April 2014 and October 2015 to afford the Veteran a VA examination, a travel board hearing, and to obtain identified treatment records.  The Veteran testified at a hearing in July 2015 and attended a VA examination in April 2016.  

In a statement on a VA Form 21-4138 submitted by the Veteran and received by VA on March 3, 2017, the Veteran stated, "In reference to my most recent VA letter concerning my pending appeal and the loss of the VA law judge associated with my hearing, [p]lease withdraw my appeal for the inner ear balance problems which is still pending.  I did not have an option to select on the letter to drop or cancel the remaining condition so I am doing a 4138 in place of."

The Board finds that the Veteran withdrew the appeal for service connection for inner ear balance problems.  That withdrawal was prior to the issuance of a Board decision on the issue and was effective when received by VA on March 3, 2017.

The Board finds that the July 2009 NOD and subsequent Substantive Appeal for service connection were withdrawn as of March 3, 2017.  It follows that there is no obligation to proceed with adjudication thereafter because no allegation of any error of fact or law remains.  Therefore, dismissal is appropriate as the claim was properly withdrawn.


ORDER

The appeal as to the issue of entitlement to service connection for inner ear balance problems is dismissed.


REMAND

In August 2016, a March 2014 appeal was certified to the Board on the claims of service connection for posttraumatic stress disorder; vasomotor instability, facial flushing and hyperhidrosis; scars of the face and neck; peripheral neuropathy; sleep apnea; special monthly compensation; and whether new and material evidence had been submitted to reopen claims for service connection for coronary artery disease/ventricular hypertrophy, and hypertension.  However, in his April 2016 Substantive Appeal, the Veteran requested a travel board hearing on the claimed issues.  A hearing has not yet been held and his request has not been withdrawn.  Because the failure to afford the Veteran the aforementioned hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. §§ 3.103(c), 20.904 (2016).  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board Hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


